IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


DONNA KILGALLON,                       : No. 524 MAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKER'S COMPENSATION APPEAL           :
BOARD (VILLAGE AT PALMERTON            :
ASSISTED LIVING),                      :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 24th day of November, 2015, the Petition for Allowance of

Appeal is DENIED.